PER CURIAM.
The appellant challenges several rulings made by the trial court in connection with the dissolution of the parties’ marriage. However, the appellant has not shown any error except insofar as the attorney’s fee award for the appellee encompasses services performed after the dissolution order was filed, to the extent that award exceeds the attorney’s fee limitation in the parties’ nuptial agreement. As indicated in Belcher v. Belcher, 271 So.2d 7 (Fla.1972), this limitation does not apply to services performed before the dissolution, but services after dissolution are subject to the agreed limitation. See also Urbanek v. Urbanek, 484 So.2d 597 (Fla. 4th DCA), cause dismissed, 491 So.2d 281 (Fla.1986). This rule is not impacted by more recent decisions such as Lashkajani v. Lashkajani, 911 So.2d 1154 (Fla.2005).
The appealed orders are reversed to the extent indicated herein. The orders are otherwise affirmed, and the case is remanded.
ALLEN, LEWIS and HAWKES, JJ., concur.